Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      08-MAY-2019
                                                      02:28 PM




                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                 JR, Respondent/Plaintiff-Appellee,

                                vs.

                IR, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D No. 14-1-7523)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant IR’s Application for
 Writ of Certiorari, filed on March 29, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, May 8, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson